         Case 1:15-cv-07160-ER Document 19 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARITESHOMA DODOH,
                              Plaintiﬀ,
                                                                  ORDER
                – against –
                                                             15 Civ. 7160 (ER)
AGUNLOYE DEVELOPMENT
CORPORATION,
                              Defendant.


RAMOS, D.J.:
         Le plaintiﬀ, pro se, ﬁled this action on September 9, 2015 against Agunloye
Development Corporation, as well as three individual defendants. Doc. 1. Le plaintiﬀ
ﬁled aﬃdavits of service on May 5, 2016 indicating that Agunloye Development Corp., a
New York corporation, had been served via the Oﬃce of New York’s Secretary of State.
Docs. 6, 11. He has never successfully served the three individual defendants. After
three warnings from the Court, Docs. 5, 12, 14, the Court dismissed this action against
the three individual defendants under Federal Rule of Civil Procedure 4(m) and directed

the plaintiﬀ to proceed with the prosecution of his action against Agunloye Development
Corp. Le plaintiﬀ ﬁled a proposed Order to Show Cause on April 13, 2020, Doc. 17,
along with an aﬃdavit supporting an anticipated motion for default judgment, Doc. 16.
         Accordingly, the Clerk of Court is respectfully directed to issue a default against
Agunloye Development Corporation. Le Court will then schedule a Show Cause
hearing to consider the issuance of a default judgment against that defendant only.


It is SO ORDERED.


Dated:     April 17, 2020
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
